POMEROY, Justice
(dissenting).
I have no quarrel with the legal principles set forth in the Court’s opinion. Of course the law does not sanction *445discharge of employees, under the guise of “willful misconduct,” if the employer applies a racial double standard in making such discharges. Thus if the facts in this case showed that “[t]he employer required one standard of conduct of black employees and another standard of conduct of white employees,” as the majority opinion declares, its decision that these employees were wrongfully discharged would undoubtedly be correct.
The difficulty is that neither the referee who heard the cases of the four appellants, nor the Unemployment Compensation Board of Review, who alone are charged with the duty of fact finding in these cases, made any findings whatever as to the discriminatory conduct charged. Under the Pennsylvania Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, art. V, § 510, as amended, 43 P. S. § 830, the findings of the Board or referee as to the facts shall be conclusive “if supported by the evidence and in the absence of fraud.” Where such is the case, the jurisdiction of the courts on appeal “shall be confined to questions of law.” Ibid. The Commonwealth Court considered the charge of racial discrimination “disturbing,” but “[ajfter a reading and re-reading of the entire record,” concluded that the findings of fact of the referee, adopted and confirmed by the Board, “are supported by the evidence.” Noting that the burden of proving a right to unemployment compensation rests upon the claimant, that court concluded that the record did not support racial discrimination as the basis for the discharge.
In its holding today, this Court adopts a different approach, and makes its own findings of fact, viz., that five white employees had records of absenteeism as great as those of the Woodsons; that none of the white employees had been discharged; and that (as a derivative of the first two facts), the employer required one standard of conduct for blacks and another for whites. Unless we *446are to become a super Unemployment Compensation Board, I do not see how we can properly make such an independent determination.
The situation is thus that the referee and Board made no findings on the charge of racial discrimination; the Commonwealth Court, accepting the record as submitted, held that the record supported the administrative findings of discharge for willful misconduct; this Court, on the basis of its own findings, concludes that the discharge was racially motivated and so invalid. I venture to suggest that none of these dispositions is correct. Since there were charges of racial discrimination, I think the referee and Board should have taken cognizance of the evidence in that regard and made express findings and conclusions one way or another as to the charges. Appellate courts should not be required to speculate as to whether all evidence was properly considered. As Judge Flood said, in speaking for the Superior Court,
“it was incumbent upon the board to make findings of the underlying facts from which it could be determined whether or not the claimant’s leaving was or was not justified. Donnelly Unemployment Compensation Case, 182 Pa.Super. 23, 124 A.2d 386 (1956). This court is bound by the findings of the board but cannot infer findings not actually made. Ibid. The findings must be sufficiently definite and specific to enable this court to pass upon the legal issues involved: Follmer Trucking Company v. Pennsylvania Public Utility Commission, 189 Pa.Super. 204, 150 A.2d 163 (1959).” Palmitessa Unemployment Compensation Case, 197 Pa.Super. 618, 621, 179 A.2d 679 (1962).1
*447Thus the proper action for this Court now to take, in my judgment, is to vacate the orders below, and remand the cases to the Board for further findings as to the practice of the employer relative to the discharge of white employees who are guilty of absenteeism, and findings as to whether the employer had created or tolerated a climate of racial antagonism such as to render excusable tardiness or absences of the appellants which would otherwise be willful misconduct.2
Since the Court’s order of remand to the Board is not for further findings, but presumably for the award of unemployment compensation benefits, I am unable, at this juncture, to join in it. Hence this dissent.
JONES, C. J., joins in this dissenting opinion.

. See also Antinopoulas v. Unemployment Compensation Case, 181 Pa.Super. 515, 523, 124 A.2d 513 (1956), wherein the court said:
“We cannot assume from the award that the Board made the necessary findings, for to infer the facts from the conclusion would be ‘an inversion of logical reasoning’. Myers Unemployment Compensation Case, 1949, 164 Pa.Super. 150, 63 A2d 371, 373.”


. See Palmitessa Unemployment Case, supra; Antinopoulas v. Unemployment Compensation Case, supra, n. 1; Bogan v. Smoothway Constr. Co., 183 Pa.Super. 170, 130 A.2d 207 (1957); Hamilton Unemployment Compensation Case, 181 Pa.Super. 113, 124 A.2d 681 (1956). Cf. Bendix Corp. v. Unemployment Compensation Board of Review, 3 Pa.Cmwlth. 307, 281 A.2d 919 (1971).